Citation Nr: 0316899	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-13 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
pernicious anemia, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for right 
wrist carpal tunnel syndrome, currently rated as 10 percent 
disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) resulting from service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from May 1974 to November 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision rendered by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which rendered the following 
determinations: increased the disability rating for 
pernicious anemia to 10 percent; denied an increased rating 
for right wrist carpal tunnel syndrome, currently rated as 10 
percent disabling; and denied entitlement to TDIU.  

In May 2001, the Board issued a decision disposing of several 
other issues on appeal and remanding these matters to the RO 
for additional action.  That action has been completed, and 
the case has been returned to the Board.  


FINDINGS OF FACT

1.  Pernicious anemia is primarily manifested by hemoglobin 
values that are no less than 10 gm/100 ml. Recent medical 
opinion indicates that the anemia produces mild lethargy but 
has been essentially asymptomatic with medication; recent EMG 
testing was normal; there are minimal findings of weakness, 
easy fatigability or headaches, and there is no more than 
mild sensory neuropathy.

2.  The veteran's service-connected status post right carpal 
tunnel release is primarily manifested by not more than mild 
incomplete paralysis of the right median nerve; 
electromyography (EMG) testing was normal.

3.  The veteran's service-connected disabilities include 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy, rated 50 percent; migraine headaches, rated 30 
percent; residuals of tubercle transfer lateral release and 
medial reefing right knee, rated 20 percent; residuals of 
carpal tunnel release and intersection syndrome release right 
wrist, rated 10 percent; pernicious anemia, rated 10 percent; 
chronic sinusitis, rated 10 percent; endometriosis, rated 10 
percent, and collagenous colitis, rated 10 percent; the 
combined rating is 80 percent.  

4.  The veteran last worked in December 1994 as a licensed 
practical nurse.

5.  The veteran's service-connected disabilities render her 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected pernicious anemia have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.117, Diagnostic Code 7700 
(2002).

2.  The criteria for a rating in excess of 10 percent for 
service-connected status post right carpal tunnel release 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1-4.14, 4.20, 4.40- 4.46, 4.124a, Diagnostic Code 8599-8515 
(2002).

3.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify/Assist

VA has a duty to assist veterans in the development of facts 
pertinent to a claim for benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the claimant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

With respect to VA's duty to notify, the record shows that 
the requirements of the VCAA were set forth in detail in 
letters furnished to the appellant and her representative in 
December 2001 and May 2003.  Moreover, it appears from the 
contentions and arguments presented by the appellant that she 
is fully aware of the relevant law and evidence germane to 
her claims at issue on appeal, and is aware, as well, of the 
responsibilities that both she and VA share with respect to 
the development of the claims.  The VCAA-notice letter of 
December 2001 informed her what evidence and information VA 
would be obtaining, and explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, all medical records 
referenced by the appellant have been obtained, to include VA 
outpatient treatment records.  The appellant has indicated 
she had VA treatment for the disabilities at issue, and the 
RO has sought these records.  Furthermore, the appellant has 
not referenced any unobtained evidence that might aid her 
appeal or that might be pertinent to her claims.  The duty to 
assist also includes, when appropriate, the duty to conduct a 
medical examination of the claimant.  In this case, the RO 
provided the appellant with VA compensation examinations in 
1997, 1998, 2002 and 2003, in connection with the development 
and adjudication of the claims on appeal.  These examinations 
include sections addressing the degree of disability caused 
by the service-connected disorders at issue.  

Finally, with regard to VA's duty to notify/assist, the Board 
notes that the VCAA notification letter sent to the appellant 
in December 2001 essentially complied with the recent holding 
of Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board advised the appellant of 
the VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even if the notice did not expressly 
notify the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b), any such error in the letter was harmless 
and did not affect her substantive rights.  That is so 
because more than one year has passed since the letter was 
sent, so the appellant's case was not decided before the one-
year period expired, and she had more than ample time to 
submit additional evidence.  Further, the veteran was 
provided with statements of the case in June 1998 regarding 
all three issues, and she was provided supplemental 
statements of the case in August 1998, March 1999, June 2000 
and February 2003.  These provided pertinent law and 
addressed all evidence presented in the claim.  It is clear 
that the claimant has nothing further to submit, and 
adjudication of her claims can proceed.

In light of the circumstances of this case, which has 
involved extensive development of all medical records known 
to exist, and obtaining VA medical examinations and opinions 
concerning the etiology of the appellant's claimed disorders, 
it appears that VA has done everything reasonably possible to 
assist the appellant.  Further delay of the appellate review 
of this case by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Increased Ratings

The veteran filed a claim for increased rating for status 
post carpal tunnel release, pernicious anemia, and TDIU in 
October 1996.  She contends that her carpal tunnel is 
painful, causes tingling, and is limiting her ability to use 
her right upper extremity.  She contends that her pernicious 
anemia causes fatigue and weakness that is considerable and 
not overshadowed by her nonservice-connected multiple 
myeloma.  Through her representative, she contends that she 
has presented testimony that would support increased ratings.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
rating.  38 C.F.R. § 4.1.  The current level of disability, 
however, is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's right carpal tunnel syndrome status post carpal 
tunnel release is rated as 10 percent disabling under 
Diagnostic Code 8599-8515 according to paralysis of the 
median nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  
Pernicious anemia is rated as 10 percent disabling under 
Diagnostic Code 7700.  See 38 C.F.R. § 4.117, Diagnostic Code 
7700.

Right Carpal Tunnel

Diagnostic Code 8515 provides that for mild incomplete 
paralysis of the median nerve, a 10 percent rating is 
appropriate; for moderate incomplete paralysis of the major 
hand, a 30 percent rating is warranted.  38 C.F.R. § 4.124a.

The record reflects that the veteran is right-handed.  She 
has undergone considerable treatment at VA for her medical 
problems during and prior to the appeal period.  Regarding 
her right wrist carpal tunnel syndrome, she has a history of 
right carpal tunnel release.  Outpatient treatment records 
dated from October 1995 through November 1996 show general 
complaints related to carpal tunnel of the right wrist.  A 
report of VA examination of the right wrist in March 1997 
reflects there was no swelling or deformity but there was 
decreased grip strength.  The veteran complained of numbness 
and tingling.  The range of motion of the wrists was radial 
deviation of 15 degrees on the right, with 20 degrees on the 
left; ulnar deviation of 40 degrees on the right, 45 on the 
left; palmar flexion of 75 degrees bilaterally, and 
dorsiflexion of 70 degrees bilaterally.  All range of motion 
at the end of the range in the right wrist evoked slight 
pain.  

The veteran underwent a VA neurological evaluation in 
November 1998.  She reported her pain and numbness in the 
right wrist was slowly progressive.  She wore a keyboard 
guard when typing.  Muscle strength was 5/5 throughout.  
There was a slight decrease to sharp sensation in the right 
upper extremity.  There was no abnormality in the ulnar or 
median nerve distribution.  The diagnosis was carpal tunnel 
syndrome, surgically treated.  

The veteran underwent a VA musculoskeletal examination in 
February 1999, which addressed the right wrist.  The examiner 
noted the veteran's complaints which were essentially a 
continuation of her previously noted complaints.  She 
complained primarily of tingling in the wrist.  Range of 
motion of the right wrist was reported as 15 degrees radial 
deviation with discomfort, 40 degrees ulnar deviation, 75 
degrees palmar flexion and 70 degrees dorsiflexion.  The 
examiner observed that the veteran was status post carpal 
tunnel release without significant functional abnormality.  

Outpatient treatment records dated from 1998 to 2000 
primarily reflect treatment for multiple myeloma.  

In July 2002, subsequent to the Board remand, the veteran 
underwent a VA examination to evaluate the manifestations of 
carpal tunnel syndrome of the right wrist.  The veteran 
underwent EMG testing.  The EMG testing showed normal results 
with regard to the right wrist.  The diagnosis was 
symptomatic carpal tunnel syndrome, EMG normal.  

In February 2003, pursuant to the Board remand, the veteran 
underwent a VA examination which addressed all of her 
service-connected disabilities.  She complained of bilateral 
numbness and tingling of the wrists.  The diagnosis was 
bilateral carpal tunnel syndrome with residuals.  The 
examiner opined that the veteran would be restricted to using 
her hand for no more than an hour before needing a break.  
She could not perform jobs that required gripping, extension 
and flexion of the wrist.

After a review of the evidence, the Board finds that the 
veteran's service-connected status post right carpal tunnel 
release is primarily manifested by not more than mild 
incomplete paralysis of the right median nerve.  The clinical 
findings demonstrate symptomatic right carpal tunnel 
syndrome, with no more than slightly decreased sensation in 
the right hand, no measured decreased muscle strength and 
hand or grip strength in the right hand, with tingling and 
pain noted as subjective complaints.  These produced only 
mildly restricted motion of the right wrist.  EMG testing in 
July 2002 was normal.  No more than mild sensory neuropathy 
has been observed and attributed to the service-connected 
carpal tunnel syndrome.  This is consistent with mild 
incomplete paralysis of the right median nerve, and is 
consistent with the veteran's testimony and reported 
complaints of numbness and tingling sensation and decreased 
stamina upon repeated use in the right hand and fingers.

In addition to the clinical findings, the Board has 
specifically considered the veteran's reported symptoms to 
the effect that her status post right carpal tunnel release 
disability manifests symptoms that include decreased 
strength, numbness and tingling, and inability to hold things 
of significant weight. Even with these considerations, the 
Board finds that the composite disability picture in this 
veteran's case reflects disability that does not more nearly 
approximate moderate incomplete paralysis of the median nerve 
on the major side.  For these reasons, the Board finds that 
the schedular criteria for a rating in excess of 10 percent 
for service-connected status post right carpal tunnel release 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.40-4.46, 4.124a, 
Diagnostic Code 8515.

Pernicious anemia

Under 38 C.F.R. § 4.117, Diagnostic Code 7700, anemia, such 
as iron-deficiency and pernicious anemia, where hemoglobin is 
10gm/100ml or less and asymptomatic, may be assigned a 
noncompensable evaluation.  A 10 percent rating may be 
assigned where hemoglobin is 10gm/100ml or less, with 
findings such as weakness, easy fatigability or headaches.  A 
30 percent rating may be assigned where hemoglobin is 
8gm/100ml or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  A 70 percent rating may be assigned where hemoglobin 
is 7gm/100ml or less, with findings such as dyspnea on mild 
exertion, cardiomegaly, tachycardia (100 to 120 beats per 
minute) or syncope (three episodes in the last six months).  
This regulation also includes a note stating that 
complications of pernicious anemia, such as dementia or 
peripheral neuropathy, should be evaluated separately.  

The veteran contends that she currently suffers from fatigue 
and lethargy as related to not only her multiple myeloma but 
also her pernicious anemia.  The record reflects that the 
effects of multiple myeloma include fatigue and lethargy.  
The veteran asserts, however, that she also has sensory 
neuropathy as a result of the regular injections of vitamin 
B12 she takes to treat her pernicious anemia, and she has 
submitted medical articles stating that neurological 
deficits, such as sensory neuropathy, may be a complication 
of such treatment.  A March 1997 VA hematological examination 
report notes that upon review of the record the veteran had 
been receiving injections of vitamin B12 as treatment of her 
pernicious anemia and that "[o]ne of the symptoms that was 
listed that the [veteran] had as a result of the pernicious 
anemia was mild sensory neuropathy."  A February 1999 VA 
neurological examination report includes an impression of 
very mild sensory neuropathy, but there was no discussion of 
whether this disability was related to pernicious anemia, her 
vitamin B12 shots, or service-connected right wrist carpal 
tunnel syndrome.  

Thus, the Board remanded this matter in order to determine 
whether the veteran's diagnosed sensory neuropathy was a 
complication of pernicious anemia that should be separately 
rated.  A report of examination dated in July 2002 indicated 
that EMG was performed.  The results were normal.  In 
February 2003, the veteran underwent a VA examination to 
assess the functional limitations related to all of her 
disabilities.  As to the pernicious anemia, the examiner 
found her to be restricted to some degree due to lethargy, 
though her other disabilities, including nonservice-connected 
ones, also caused lethargy.  

Upon review of the record in its entirety, the Board finds 
that there are no complications of pernicious anemia, such as 
dementia or peripheral neuropathy, that should be evaluated 
separately.  

VA outpatient treatment records and VA examinations dated 
from 1995 through the present show diagnosis and treatment 
for pernicious anemia.  However, the hemoglobin has never 
been reported as 8gm/100ml or less, with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.

In a report of VA examination in March 1997, the veteran's 
hemoglobin was noted as slightly low.  The diagnosis was 
pernicious anemia.  

VA treatment records dated from 1996 to 1998 show laboratory 
values of hemoglobin ranging from 9.8/100ml to 11.3/100ml in 
(July 1998).  

A report of VA examination dated in November 1998 shows 
laboratory values of hemoglobin of 11.3/100ml.  

In a VA hematological examination dated in February 1999, the 
veteran was noted to be still on B-12 therapy.  The diagnosis 
was inacrocytic anemia associated with low B-12 level.  
Hemoglobin in January 1999 was noted to be 10.9gm/100ml.  

Also as noted, a VA examination dated in July 2002 addressed 
the veteran's anemia.  EMG was normal.  Hemoglobin was 
measured at 11.6gm/100ml.  

As noted, the examination in February 2003 assessed the 
functional limitations of pernicious anemia as productive of 
some lethargy.  The examiner noted no obvious neurological 
deficit and good sensation and perception involving the 
hands.  This evidence weighs against a conclusion that the 
veteran has peripheral neuropathy due to her pernicious 
anemia with B-12 injections.  Any sensory neuropathy is no 
more than mild in degree.

In conclusion, the private and VA clinical evidence of record 
is overwhelmingly negative as to whether appellant's service-
connected pernicious anemia more nearly approximates the 
criteria for a 30 percent rating set forth in Diagnostic Code 
7700.  There are no laboratory values to support an increased 
rating.  Furthermore, the condition causes no more than 
weakness, easy fatigability or headaches.  There is no 
evidence to support a finding of weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath.  This is 
particularly true since appellant's anemia was not manifested 
by decreased hemoglobin values that even approximated the 
criteria for a 30 percent evaluation set forth in Diagnostic 
Code 7700.  The negative evidence includes the laboratory 
studies which revealed normal or very slightly decreased 
hemoglobin values over the past several years, none of which 
even approximated the hemoglobin values required for a 30 
percent evaluation under Diagnostic Code 7700; and the recent 
July 2002 VA examination report, which included medical 
opinion that appellant essentially does not have any 
significant symptoms of anemia based on review of the claims 
folder.  Thus, in light of the absence of any clinical 
evidence of hemoglobin values of 8gm/100ml or less, a 30 
percent evaluation for pernicious anemia is not warranted, 
nor is a separate rating for any complication, such as 
peripheral neuropathy, warranted.

C.  Additional Rating Considerations

The Board has considered all other potentially applicable 
diagnostic codes, but finds that higher ratings are not 
warranted under any other diagnostic code for either 
pernicious anemia or carpal tunnel syndrome of the right 
wrist.  The evidence demonstrates that the veteran has nearly 
full ranges of motion of the right wrist upon clinical 
testing, with only mild limitations due to painful motion.  
Even with considerations of additional limitation due to pain 
and weakness of the right wrist, including during flare-ups, 
the evidence does not demonstrate that the veteran's service-
connected carpal tunnel of the right wrist manifests 
limitation of motion so as to warrant a higher rating.  38 
C.F.R. § 4.71a.  Under 38 C.F.R. §§ 4.40 and 4.45, the Board 
considered whether an increased evaluation could be assigned 
on the basis of functional loss due to pain or weakness, to 
the extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  In this regard, the painful motion and tingling the 
veteran reportedly experiences, especially with flare-ups and 
heavy use of the hands, may be considered limited motion only 
from the point that pain actually sets in; functional loss 
due to pain is to be rated at the same level as the 
functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); VAOPGCPREC 9-98.  The 
Board finds that functional loss has been adequately rated in 
the currently assigned diagnostic code.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b)(1).  "The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, there has been no showing that the veteran's 
service-connected right carpal tunnel status post release or 
pernicious anemia has independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating such disabilities.  
The evidence reflects very minimal interference with the 
veteran's employment.  Any estimated limitation caused by 
either of these, independently, has not required any 
hospitalization or even medical treatment since a carpal 
tunnel release years prior to the filing of this claim.  The 
schedular rating criteria specifically contemplate the 
veteran's symptoms and impairment, including pain with use, 
limitation of motion, and neurological symptoms analogous to 
mild incomplete paralysis of the right ulnar nerve and radial 
nerve.  Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995);  Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992);  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

D.  TDIU

The instant TDIU claim was filed in August 1999.  As noted 
above, disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2002).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

As provided by the pertinent laws and regulations, VA will 
grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his/her education and occupational 
experience by reason of his/her service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  If 
the appropriate rating under the pertinent diagnostic code of 
the rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2002).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2002).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(2002).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b) (2002).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither non-service-connected disabilities nor advancing age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993); 38 C.F.R. § 3.341(a) (2002).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. 4.16(a);  Van Hoose, 4 Vet. App. 
at 363.  If total industrial impairment has not been shown, 
VA is not obligated to show that a veteran is incapable of 
performing specific jobs in considering a claim for a total 
rating based on individual unemployability.  See Gary v. 
Brown, 7 Vet. App. 229 (1994).

The Board observes that the veteran's combined 80 percent 
evaluation meets the minimum criteria for consideration for 
entitlement to TDIU under 38 C.F.R. § 4.16(a).  In this 
regard, the Board observes that the veteran has indicated 
that she has not worked since she left nursing in December 
1994.  She worked as a nurse for many years prior to stopping 
work.  It appears that this is the only field where she has 
experience and a history of employment.  Records from VA show 
that the veteran has had extensive treatment for nonservice-
connected multiple myeloma but she has also had considerable 
treatment for her service-connected disabilities.  A report 
of VA examination dated in February 2003 contains a review of 
all of the veteran's service-connected disabilities.  It 
indicates that the veteran reported no history of problems 
related to her service-connected hysterectomy, endometriosis 
or colitis.  However, she did report problems with sinusitis 
which caused minimal functional impairment with serious 
infections twice a year.  Service connected migraine 
headaches were noted to occur two to three times per month 
and to result in probably a day or two off of work per month.  
The service-connected right knee condition would require her 
to have a position which would allow for frequent changes in 
position and to avoid prolonged sitting and standing or 
walking.  Regarding her right carpal tunnel syndrome, the 
veteran would be restricted to using her hands for no more 
than an hour before needing a break.  She could not perform 
jobs that required gripping, extension and flexion of the 
wrist.  Due to her anemia, the examiner found her to be 
restricted to some degree due to lethargy, though her other 
disabilities, including nonservice-connected ones, also 
caused lethargy.  The examiner did not render an opinion as 
to whether the combination of service-connected disabilities 
likely rendered the veteran unemployable.  

The evidence associated with this claim filed as it relates 
to TDIU indicates that the functional impairment due to the 
combined service-connected disabilities is considerable.  
While the Board is aware that the veteran has additional 
serious nonservice-connected medical problems that cause 
severe limitations, that does not preclude the conclusion 
that the service-connected disabilities seriously limit the 
veteran's ability to perform substantial gainful activity.  
In view of the VA examiner's opinions, as well as the 
treatment records, the Board finds that the evidence is 
generally supportive of the veteran's theory and that none of 
the pertinent medical evidence actually contradicts the 
veteran's theory.  As such, given the veteran's 80 percent 
disability evaluation and the probative evidence that she is 
precluded from work due to service-connected disabilities, 
the Board finds that her contentions are persuasive and 
consistent with the record.  Thus, the evidence is in 
equipoise for the claim of entitlement to TDIU under 
38 C.F.R. § 4.16a.  Therefore, considering the entirety of 
the record, the Board finds that the criteria for entitlement 
to TDIU have been met.


ORDER

Entitlement to an increased rating for pernicious anemia is 
denied.  

Entitlement to an increased rating for right wrist carpal 
tunnel syndrome is denied.  

Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities (TDIU) 
is granted, subject to the laws pertaining to the award of 
monetary benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

